             Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 1 of 61



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

    PHILIPS NORTH AMERICA LLC,                       )
                                                     )
                    Plaintiff,                       )
                                                     )      C.A. No. 19-11586-IT
            v.                                       )
                                                     )
    FITBIT, INC.                                     )      JURY TRIAL DEMANDED
                                                     )
                    Defendant.                       )
                                                     )



                 FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT1

           Philips North America LLC (“Philips North America” or “Plaintiff”), by its undersigned

counsel, hereby alleges, with knowledge with respect to its own acts and on information and

belief as to other matters, the following in support of its First Amended Complaint against Fitbit,

Inc. (“Defendant” or “Fitbit”).

                                    NATURE OF THE ACTION

      1. Philips North America brings this action to compel Fitbit to stop infringing Philips North

America’s patents and to compensate Philips North America for Fitbit’s past infringement.

      2.    Philips North America is a subsidiary of Koninklijke Philips N.V., originally founded in

1891, and a world leader in technology and innovation across many technological fields

(generally referred to as “Philips”). For more than 100 years, Philips has dedicated significant

resources to research and development for the advancement of technology used around the

world.



1
 Plaintiff’s First Amended Complaint differs from the Original Complaint only with respect to
newly added paragraphs 59-64, 83-88, 107-113, and 130-134.
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 2 of 61



   3. Philips strives to make the world heathier and more sustainable through innovation with

the goal of improving lives of billions of people. Philips approaches healthcare as a continuum

where its technologies can be applied across activities of healthy living, prevention, diagnosis,

treatment and home care as depicted below:




   4. Connected health technologies developed by Philips are employed across the health

continuum. Both inside and outside hospitals, Philips has developed technologies that empower

consumers to better manage their health by improving access to and analysis of personal health

and fitness information obtained in various manners.

   5. Philips provides the Actiwatch family of devices, which are designed to help better

understand the daily activity and sleep and wake patterns of individuals. Examples of Philips

Actiwatch devices are shown here:




                                                 2
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 3 of 61



   6. In another example, MIO Global incorporated Philips’ heart rate monitor technology into

its MIO Alpha fitness tracker watch, making it among the first and most accurate integrated

wrist-worn heartrate monitors available. Philips continues to lead the development of

technologies that underpin connected health products including trackers. Others have recognized

the value of Philips’ investment in innovation in this area and have sought and taken technology

licenses from Philips, including licenses to the patents asserted in this case.

   7. Philips also invests in technologies developed by other companies and has acquired

companies and their patented innovative technologies as part of its emphasis on supporting and

advancing innovation. Philips has made numerous direct investments in connected health

technologies in recent years, including its acquisition of Lifeline Systems, Inc. in 2006, its

acquisition of Wellcentive in 2016, its acquisitions of Health and Parenting LTD and VitalHealth

in 2017, and its acquisition of Blue Willow Systems in 2018. Each of these acquisitions

expanded Philips’ capabilities in personal health management and supported Philips’

longstanding commitment to deliver integrated solutions across the health continuum.

   8. Philips shares its innovation with others through, for example, its pioneering role in open

innovation as well as in offering access to its technology through licensing. In this way, Philips

has been able to share its innovations with many other companies. Licensing revenues fund

further research at Philips. Philips’ patent portfolio currently includes more than 60,000 patents,

and in 2017 Philips filed more patent applications in the field of medical technology at the

European Patent Office than any other company in the world.

   9. While some of Philips’ patents are asserted in this action, Philips has many others

covering connected health. The patented technologies asserted in this action enable and enhance

customer demand for products such as, for example: GPS/audio athletic training, security




                                                  3
               Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 4 of 61



mechanisms for transmission of personal data, connected wearable/online products, and handling

of interrupted connections.

       10. Fitbit, founded in 2007, was created when its founders “realized that sensors and wireless

technology had advanced to a point where they could bring amazing experiences to fitness and

health.” Source: https://www.fitbit.com/about. Fitbit did not develop its own technology and

released its first product without filing a single patent application. Instead, Fitbit and its

founders leveraged the patented technology of Philips from the company’s beginnings. Fitbit

grew rapidly and amassed billions of dollars in revenue and tremendous personal wealth for its

founders.

       11. For years, Philips has repeatedly offered to license rights in the Patents-in-Suit2 to Fitbit,

but Fitbit has repeatedly refused to accept Philips’ offers to license. Fitbit’s past and continuing

sales of its devices i) willfully infringes Philips’ Patents-in-Suit and ii) impermissibly takes the

significant benefits of Philips’ patented technologies without compensation to Philips. Fitbit’s

refusal to take a royalty bearing license under the Patents-in-Suit has forced Philips to seek

remediation to stop Fitbit’s continuing willful infringement of the Patents-in-Suit and to be

compensated for Fitbit’s past willful infringement of the Patents-in-Suit.

                                                       PARTIES

       12. Plaintiff Philips North America LLC (formerly known as Philips Electronics North

America Corporation) is a limited liability company duly organized and existing under the laws

of Delaware. Its principal place of business is 3000 Minuteman Road, Andover, Massachusetts,

01810. Philips has been a technology leader for over a century including in the field of

connected health products and across the healthcare continuum. Philips patented innovations in



2
    The “Patents-in-Suit” refer to the patents identified below as forming the basis of Counts I-IV.


                                                             4
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 5 of 61



this action pertain to GPS/audio athletic training, security mechanisms for transmission of

personal data, connected wearable/online products, and handling of interrupted connections.

    13. Defendant Fitbit, Inc. is a corporation organized under the laws of Delaware having a

regular and established place of business located at One Marina Park Drive, Suite 701, Boston,

MA 02210, within this Judicial District. Fitbit develops, manufactures, markets, sells and uses

connected health products including ones that employ GPS/audio athletic training, security

mechanisms for transmission of personal data, connected wearable/online products, and handling

of interrupted connections that incorporate Philips’ patented technology. Fitbit has not obtained

a license or otherwise acquired rights from Philips for use of the Patents-in-Suit. Instead, Fitbit

chose a path of willful infringement.

                                 JURISDICTION AND VENUE

    14. This action arises under the patent laws of the United States, Title 35 U.S.C. §§ 1, et seq.

This Court has both general and specific personal jurisdiction over Fitbit because Fitbit has

purposefully availed itself of the privilege of conducting business activities and has conducted

and done business within Massachusetts and this Judicial District. Fitbit has availed itself of the

rights and benefits of Massachusetts law and has engaged in systematic and continuous contact

with Massachusetts, including with respect to the development, manufacture, marketing, sale and

use of one or more Accused Products3. Fitbit also derives substantial revenue from sales of the

infringing products and services in Massachusetts, and it has availed itself of the privilege of

doing business within Massachusetts. Fitbit’s presence in Boston requires it to pay taxes in

Boston and Massachusetts. Fitbit is licensed to do business in Boston and Massachusetts.




3
  The “Accused Products” refers to the products accused of infringement herein such as
referenced in paragraphs 32-25 including all substantially similar products.


                                                 5
           Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 6 of 61



    15. Personal jurisdiction is proper because Fitbit is doing business and has committed acts of

direct and joint infringement in this Judicial District. This Court has personal jurisdiction over

Fitbit because, inter alia, this action arises from activities Fitbit directed towards Massachusetts.

For example, Fitbit ships infringing products to residents of Boston and Massachusetts for use in

this Judicial District, and it collects substantial revenues from such residents and related sales.

    16. Exercising personal jurisdiction over Fitbit in this Judicial District would not be

unreasonable given Fitbit’s contacts with this Judicial District, the interest of this Judicial

District in resolving disputes related to products and/or services sold herein, and the harm that

would occur to Plaintiff if the Court did not exercise personal jurisdiction over Fitbit.

    17. In addition, Fitbit has knowingly induced and continues to induce and/or contribute to

infringement within this Judicial District by advertising, marketing, offering for sale and/or

selling devices with hardware and/or software that includes infringing functionality to

consumers, customers, partners and/or end users (collectively “customers”), and it provides

instructions, user manuals, advertising, and/or marketing materials which facilitate, direct, or

encourage such infringing use with knowledge thereof. Fitbit also jointly infringes with its

customers and subscribers in this Judicial District with the establishment and operation of

connected health solutions covered by the Patents-in-Suit.

    18. For these reasons, and for reasons that will be presented to the Court if jurisdiction is

challenged, the Court has personal jurisdiction over Fitbit.

    19. Venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b) because Fitbit resides

in this Judicial District and has substantial additional activities in this Judicial District as alleged

herein (see e.g. paragraphs 14-18). Fitbit has also engaged and continues to engage in infringing

acts in this Judicial District such as alleged herein (see e.g. paragraphs 14-18).




                                                   6
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 7 of 61



   20. Fitbit’s Boston facilities are a regular and established place of business located at One

Marina Park Drive, Suite 701, Boston, MA 02210, less than two blocks from the U.S.

Courthouse where the Court presiding over the action is located. Fitbit has numerous employees

located at its Boston facilities including software engineers, infrastructure engineers, product

managers, data engineers, health solutions engineers, etc. Fitbit continuously hires for its Boston

place of business as illustrated by the following clip of example job postings:




Source: https://www.glassdoor.com/Jobs/Fitbit-Boston-Jobs-

EI_IE500145.0,6_IL.7,13_IC1154532.htm

   21. Each of the Accused Products has been sold by Fitbit and shipped to residents of Boston

and Massachusetts for use in this Judicial District, and Fitbit collects substantial revenues from

such residents and related sales. Accused Products are sold by Fitbit at retail locations in this

Judicial District, including BestBuy and Target.




                                                   7
            Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 8 of 61



    22. Fitbit purposefully directs sales and offers for sale the Accused Products, including those

specifically identified below, toward the Commonwealth of Massachusetts and this Judicial

District.

    23. Furthermore, on information and belief, Fitbit has committed acts of direct and joint

infringement in this Judicial District through its development and use of the Accused Products in

its Boston facilities, and/or by prototyping and testing functionality of the Accused Products in

its Boston facilities that infringe one or more claims of the Patents-in-Suit.

                                  FACTUAL BACKGROUND

                        Philips Background and Innovation Leadership

    24. Philips is a world-renowned company engaged in research and development in numerous

technological fields. One of these fields pertains to connected health, which seeks to empower

consumers to better manage their health and fitness by improving access to their own healthcare

related information.

    25. Philips is a worldwide leader in the field of connected health. For example, Philips has

developed systems for wearable wireless devices that can be worn discreetly around the neck to

detect important patient information, such as detecting falls and tracking step count. Philips

offers HomeSafe and GoSafe Lifeline systems that include personal medical alert devices that

enable the wearer to summon medical help in the event of an emergency. Philips has also

developed HealthSuite, which is a cloud-based digital platform that promotes collaboration in the

field of connected health by enabling Philips and its partners to connect devices, collect health

data, and securely aggregate, store and analyze the data, as well as the Actiwatch and other

products noted above.

    26. The Philips Lifeline product is depicted below:




                                                  8
            Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 9 of 61




 27.      Philips North America invests heavily to promote innovation in the area of connected

health. For example, Philips North America has coordinated a “wearables challenge” in the

Boston area that brings together companies in the connected health space and awards funds to

promote companies offering novel approaches to disease diagnosis, management, prediction and

prevention. Philips North America has also organized and funded healthcare “hackathons” that

challenge software developers to create new solutions that enable health care providers to deliver

higher quality of care in the hospital or the home by integrating data from personal, clinical and

environmental sources. Philips North America also operates an open innovation portal called

SPICE, through which companies and individuals can connect with one another, discuss their

innovations with experts at Philips, and learn from Philips’ experience in the area of connected

health.

   28. Philips North America will be relocating its Andover, MA headquarters to Cambridge,

MA in 2020. Philips North America’s new headquarters will house nearly 2,000 employees,

making Philips North America one of the largest private employers in Cambridge. The move to




                                                 9
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 10 of 61



Cambridge represents a further effort to enhance Philips North America’s ability to innovate and

promote innovation in the area of health technology and connected health.

                              Fitbit Background and Infringement

   29. Founded in 2007, Fitbit develops and sells wireless-enabled wearable devices that

measure data such as number of steps walked, heart rate, blood oxygen, duration and quality of

sleep, number of steps climbed, and other inputs related to personal fitness and health.

   30. In addition to wearable devices, Fitbit has developed and makes available for download

various smartphone software applications that also enable users to connect to devices, record and

analyze their fitness information. Fitbit also maintains servers interfacing with the software

applications and wearable devices collecting sensed information and providing calculated fitness

and health information to its subscribers.

   31. While others using the patented technology have taken licenses to the Patents-in-Suit (or

foreign equivalents) Fitbit has refused to take a license and continues to infringe the Patents-in-

Suit. Fitbit has received multiple communications from Philips concerning the Patents-in-suit

and its infringement since October of 2016, but it has failed to cease it infringing activities or to

provide any response to Philips.

                                         Accused Products

   32. Fitbit is, and has been, engaged in manufacturing and/or having manufactured, selling

and/or offering for sale within the United States, using in the United States, and/or importing into

the United States fitness tracking devices and/or accompanying software applications and servers

providing functionality covered by one or more claims of each of the Patents-in-Suit (the

“Accused Products”).




                                                  10
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 11 of 61



   33. Non-limiting examples of the infringing fitness tracking devices manufactured, sold,

offered for sale, used, and/or imported by or for Fitbit include various Surge, Charge, Flex,

Versa, Alta, Inspire, Ionic, and Blaze model fitness trackers. Each of these fitness tracking

devices has been sold and/or used within this Judicial District, without limitation, through the

website https://www.Fitbit.com/store.

   34. Fitbit maintains established distribution channels within the United States that permit

Fitbit to ship the Accused Products, including those specifically identified in this Complaint, to

the Commonwealth of Massachusetts and this Judicial District.

   35. Fitbit’s smartphone software applications are available for download on the Apple App

Store, Google Play, the Windows Store, etc. On January 8, 2018, Fitbit announced that its

community had grown to over 25,000,000 users and that its software application was the number

one fitness application in the United States on both iOS and Android devices. Fitbit’s software

applications are available for download throughout the United States including within this

Judicial District and users of the Accused Products have downloaded Fitbit’s software

applications within this Judicial District for use with the Accused Products.

                                         Patents-in-Suit

   36. The following patents are infringed by Fitbit (“Patents-in-Suit”): U.S. Patent No.

6,013,007 (“the ’007 patent”), U.S. Patent No. 7,088,233 (“the ’233 patent”); U.S. Patent No.

8,277,377 (“the ’377 patent”); and U.S. Patent No. 6,976,958 (“the ’958 patent”).

   37. The Patents-in-Suit derive from and/or relate to Philips’ efforts in this field of technology

and claim protection for, among other things, GPS/audio athletic training, security mechanisms

for transmission of personal data, connected wearable/online products, and handling of

interrupted connections.




                                                11
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 12 of 61



   38. Fitbit has been and is still directly infringing, jointly infringing, contributing to

infringement, and/or inducing others to infringe the Patents-in-Suit by making, using, offering

for sale, selling, or importing devices that practice the Patents-in-Suit. Fitbit’s acts of

infringement have occurred within this Judicial District and elsewhere throughout the United

States.

                                     U.S. Patent No. 6,013,007

   39. The United States Patent and Trademark Office duly and legally issued the ’007 patent to

inventor Gary Miller Root on January 11, 2000. The ’007 patent is titled Athlete’s GPS-Based

Performance Monitor. A true and accurate copy of the ’007 patent is attached as Exhibit A.

   40. Philips North America is the owner and assignee of all legal title in the ’007 patent and

holds the right to sue and recover damages for infringement thereof, including ongoing and past

infringement.

                                     U.S. Patent No. 7,088,233

   41. The United States Patent and Trademark Office duly and legally issued the ’233 patent to

inventor Raymond J. Menard on August 8, 2006. The ’233 patent is titled Personal Medical

Device Communication System and Method. A true and accurate copy of the ’233 patent is

attached as Exhibit B.

   42. Philips North America is the owner and assignee of all legal title in the ’233 patent and

holds the right to sue and recover damages for infringement thereof, including ongoing and past

infringement.

                                     U.S. Patent No. 8,277,377

   43. The United States Patent and Trademark Office duly and legally issued the ’377 patent to

inventor Roger J. Quy on October 2, 2012. The ’377 patent is titled Method and Apparatus for




                                                  12
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 13 of 61



Monitoring Exercise with Wireless Internet Connectivity. A true and accurate copy of the ’377

patent is attached as Exhibit C.

    44. Philips North America is the owner and assignee of all legal title in the ’377 patent and

holds the right to sue and recover damages for infringement thereof, including ongoing and past

infringement.

                                    U.S. Patent No. 6,976,958

    45. The United States Patent and Trademark Office duly and legally issued the ’958 patent to

inventor Roger J. Quy on December 20, 2005. The ’958 patent is titled Method and Apparatus

for Health and Disease Management Combining Patient Data Monitoring with Wireless Internet

Connectivity. A true and accurate copy of the ’958 patent is attached as Exhibit D.

    46. Philips North America is the owner and assignee of all legal title in the ’958 patent and

holds the right to sue and recover damages for infringement thereof, including ongoing and past

infringement.

                               Fitbit’s Knowledge of Infringement

    47. Fitbit had knowledge of each of the Patents-in-Suit as alleged herein and prior to that date

was at least willfully blind to each patent and its infringement.

    48. On or about October 10, 2016, Philips sent a communication to the founder and CEO of

Fitbit, Mr. James Park, notifying Fitbit and Mr. Park that several Accused Products offered for

sale and sold by Fitbit infringe the ’233 patent, the ’377 patent, and the ’007 patent.

                                               COUNT I

                          INFRINGEMENT OF U.S. PATENT NO. 6,013,007

    49. The allegations of each of the foregoing paragraphs are incorporated by reference as if

fully set forth herein.




                                                 13
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 14 of 61



   50. The ’007 patent is valid and enforceable.

   51. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

claim 23 of the ’007 patent by making, using, offering to sell, selling, and/or importing the

Accused Products that practice the claimed inventions in the ’007 patent, either literally or under

the doctrine of equivalents, either individually and/or jointly with their customers and

subscribers employing their online products and apps including by way of example, the Surge,

Charge, Flex, Ionic, Versa, Alta, Inspire and Blaze fitness tracker devices.

   52. The Accused Products including access to the Fitbit account and operational apps and

related programs are provided under the direction and control of Fitbit. Fitbit establishes the

procedures and timing to operate the Accused Products with the Fitbit account including receipt

of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

subscribers that download and activate the required software and apps on to a smartphone or

other wireless device.

   53. The Accused Products infringe one or more claims of the ’007 patent. For example,

claim 23 of the ’007 patent is generally directed to a system that has a global positioning system

GPS obtaining a series of time-stamped waypoints, that computes athletic performance feedback

data from the series of time-stamped waypoints obtained by the GPS receiver, that presents the

athletic performance feedback data to an athlete, that has a modem for transmitting the athletic

performance feedback data to a remote computer for comparison with athletic performance data

of other athletes, and that has a headset and an audio module for presenting the athletic

performance feedback data over the headset. The Accused Products are wearable fitness

tracking devices that practice the claimed invention, including among other things and without

limitation, by computing athletic performance feedback data from a series of time-stamped




                                                14
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 15 of 61



waypoints obtained by a GPS receiver, such as average speed, etc., and transmitting the athletic

performance feedback data to a remote computer for comparison, and presenting the athletic

performance feedback data over the headset. In some examples, Fitbit provides the following:




Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. The Accused Products further

present athletic performance feedback data to an athlete, for example by providing “time or

distance based updates” to an athlete wearing the device during a fitness activity. In an

example, Fitbit provides the following:




                                               15
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 16 of 61



Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. Fitbit provides that:




Source:

https://help.fitbit.com/articles/en_US/Help_article/2099/?q=cues&l=en_US&fs=Search&pn=1#e

xplanation. In additional examples, Fitbit provides competitions:




Source:

https://help.fitbit.com/articles/en_US/Help_article/1531/?q=compete&l=en_US&fs=Search&pn=

1#participate. Under the direction and control of Fitbit, the Accused Products and apps running


                                               16
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 17 of 61



online on mobile devices and connected to Fitbit servers include aspects of a global positioning

system GPS receiver for obtaining a series of time-stamped waypoints, they compute athletic

performance feedback data from the series of time-stamped waypoints obtained by the GPS

receiver (e.g., timestamped waypoints are used to compute athletic performance feedback data),

they present the athletic performance feedback data to an athlete (e.g., updates presented by the

Accused Products), they include a modem for transmitting the athletic performance feedback

data to a remote computer for comparison with athletic performance data of other athletes (e.g.,

hardware and/or software implemented within the mobile device and wearable transmits data),

and they include a headset and an audio module for presenting the athletic performance feedback

data over said headset (e.g., Fitbit provides for voice cues that are used via headphones

connected to the mobile device). Thus, this hardware and the accompanying apps, servers and

other software practice each and every element and directly and jointly infringe at least claim 23

of the ’007 patent, literally and/or under the doctrine of equivalents.

   54. Fitbit has indirectly infringed and continues to indirectly infringe at least claim 23 of the

’007 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by actively

inducing its customers to sell, offer to sell, and/or use the Accused Products to directly and

jointly infringe one or more claims of the ’007 patent. Such infringement includes Fitbit taking

active steps to encourage and facilitate others’ direct and joint infringement of the ’007 patent

with knowledge or willful blindness to that infringement. The affirmative acts include, without

limitation, advertising, marketing, promoting, offering for sale and/or selling the above-identified

devices, with software that includes infringing functionality, to consumers, customers,

distributors, partners, resellers, and/or end users. Fitbit further provides instructions, user




                                                  17
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 18 of 61



manuals, advertising and/or marketing materials that facilitate, direct, or encourage the direct and

joint infringement of one or more claims of the ’007 patent by others with knowledge thereof.

   55. Fitbit has contributed to the infringement of, and continues to contribute to the

infringement of, at least claim 23 of the ’007 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

United States the Accused Products, including those that include and/or connect to a global

positioning system GPS receiver that obtains a series of time-stamped waypoints, that compute

athletic performance feedback data from the series of time-stamped waypoints obtained by the

GPS receiver, that present the athletic performance feedback data to an athlete, that include a

modem for transmitting the athletic performance feedback data to a remote computer for

comparison with athletic performance data of other athletes, and that include a headset and an

audio module for presenting the athletic performance feedback data over said headset. The

hardware and software used to calculate and present this athletic performance feedback data

constitutes a material part of the invention, is known by Fitbit to be especially made or adapted

for use in infringing the ’007 patent, and is not a staple article or commodity of commerce that is

suitable for substantial non-infringing use.

   56. The claims of the ’007 patent, when viewed as a whole, including as an ordered

combination address difficult technical challenges in the field of determining and presenting

athletic performance feedback for athletes. The claims of the ‘007 were not well known, routine,

or conventional at the time of the invention, over twenty years ago, and represent specific

improvements over the prior art and prior existing systems and methods.




                                                 18
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 19 of 61



    57. At the time the inventions claimed in the ’007 patent were conceived, there were no

devices for determining athletic performance and providing athletic performance feedback

utilizing time-stamped waypoints, providing comparison at a remote computer with data from

other athletes, or providing athletic performance feedback over a headset. For example, outdoor

runners were generally limited to wristwatches with built-in stop watches, heart rate monitors, or

pedometers. See Ex. A, col. 1, ll. 24-26. In the field of navigation, dashboard mounted GPS

devices for vehicles and mobile GPS devices for boating and fishing were being introduced, but

the devices were limited to navigation only. See Ex. A, col. 1, ll. 39-44. While the units

provided current geographic location, they did not determine or provide athletic performance

feedback utilizing time-stamped waypoints, provide comparison at a remote computer with data

of other athletes, or provide athletic performance feedback over a headset. Id. col. 1, ll. 47-50.

They had visual displays that could only show current location and destination, and provide

navigation instructions to pre-determined locations. Id., col. 1, ll. 44-46. They did not provide

athletic performance feedback over a headset or provide entertainment to the user while assisting

with navigation. Id. col. 1, ll. 48-50. The GPS navigation devices also did not provide

comparison at a remote computer of athletic performance data utilizing time-stamped waypoints

with data of other athletes.

    58. As such, as of the priority date of the ’007 patent, there was no ready way for outdoor

athletes to receive athletic performance feedback utilizing time-stamped waypoints, or to provide

comparison at a remote computer with data of other athletes. Id. col. 1, ll. 45-62. There did not

exist a way that an outdoor athlete could both compute his or her athletic performance based on

time-stamped waypoints, and provide the athlete with entertainment and/or motivation while

exercising. Id. col. 1, ll. 62-66.




                                                 19
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 20 of 61



   59. The ‘007 patent describing the above-described improved athletic performance monitor

was filed with the U.S. Patent and Trademark Office on March 26, 1998 and issued on January

11, 2000. The U.S. Patent Office carefully examined the claims that ultimately issued as the

‘007 patent. Consistent with 35 U.S.C. §282 and the limitations of the claims of the ‘007 patent,

a person having ordinary skill in the art would understand that each claim of the ‘007 patent

(independent or dependent) relates to a separate invention distinct from other claims as for

example with dependent claim 23 which is distinct from independent claim 21.

   60. The U.S. Patent Office considered the claims of the ‘007 patent against the background of

prior technology to determine if the claims of the ‘007 patent identified a patentable advance

over prior art systems before issuing the patent. Among other things, the U.S. Patent Office

searched multiple sets of prior art in classifications 482/1-9, 900-902; 701/213-216; and 342/357.

As an example, classification 701/213 included patents relating to navigation employing position

determining equipment using Global Positioning System (GPS). The face of the ‘007 patent

identifies some of the prior art from the classifications and other prior art considered in allowing

the various claims of the ‘007, including for example U.S. Patent 5,825,327 entitled “GPS

Receivers And Garments Containing GPS Receivers And Methods For Using These GPS

Receivers.”

   61. There were multiple problems faced by the inventors of the ’007 patent in establishing a

GPS based performance monitor including the determination and presentation of athletic

performance data during an activity For example, devices prior to the inventions claimed in the

’007 patent did not provide performance feedback to an athlete as required by the claims of the

’007 Patent. The inventors of the ’007 solved the problems of the prior art by first utilizing a

GPS obtaining a series of time-stamped waypoints as an athlete moved past points while carrying




                                                 20
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 21 of 61



out an athletic activity. Performance feedback data was then computed from the series of the

time-stamped waypoints obtained by the GPS receiver, and presented to a user. In some distinct

inventions such as identified in claim 23, a headset presented athletic performance data to a user,

facilitating real-time feedback to the user based on a series of time-stamped waypoints which,

until the patented inventions, was unavailable to potential users of an activity tracking system.

   62. As would be appreciated by a person having ordinary skill in the art, the separate claims

of the ’007 patent also pertain to communicating activity data to a remote location where activity

data from multiple users could be aggregated and compared for the purposes of, for example,

having competitions or providing motivation amongst participants. Therefore, a person having

ordinary skill in the art would recognize that the inventions claimed in the ’007 patent are not

generically directed to collecting and analyzing exercise data, but rather the claims of the ‘007

would be understood by a person having ordinary skill in the art to recite concrete advancements

in the technology pertaining to a specific system for computing athletic performance data from a

series of timestamped waypoints, presenting the athletic performance feedback data to a user (in

particular, via an audio module and in some embodiments specifically over a headset), and

comparing the athletic performance data with athletic performance data of other athletes.

   63. Devices for navigation (as opposed to activity tracking) prior to the inventions claimed in

the ’007 patent included only a visual display to show current location, destination, and

instructions for traveling to a pre-selected location. Such devices were not designed for use by

an outdoor athlete, they did not include athletic performance tracking, they were not capable of

presenting information to an athlete, and they did not include a means for storing historic

exercise session data. Therefore, a person having ordinary skill in the art would understand that

the ’007 patent and its claims represent concrete and technological improvements to systems for




                                                21
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 22 of 61



delivering athletic performance feedback to an athlete. These concrete improvements include the

determination of athletic performance feedback using time-stamped waypoints obtained by a

GPS receiver, and the presentation of athletic performance feedback data to a user (principally,

via audio and in some embodiments over a headset), making it possible for the athlete to obtain

the benefit of athletic performance feedback data safely and conveniently.

   64. A person having ordinary skill in the art would understand that the separate claims in the

’007 patent did not pre-empt any field, but are improvements in an athlete’s GPS-based

performance monitor. A person having ordinary skill in the art would also recognize that the

claims of the ’007 do not relate to implementation of a business method on a general purpose

computer, but are improvements to athletic monitoring systems. For example, the ’007 patent

explains that, before the invention, athletic performance tracking could be carried out on

treadmills, and using wristwatches with built in stop watches, heart rate monitors, and

pedometers. Col. 1, ll. 21-25. Therefore, the ’007 patent recognizes that the tracking of athletic

performance can be accomplished without the use of GPS technology, without providing

performance feedback to a user, and without remotely sharing audio performance data with

others.

   65. The claims of the ’007 patent are directed to specific improvements in computer and

networking capabilities and functionality. Among other things, the claimed inventions improve

functionality of personal performance devices like stop-watches, heart rate monitors,

pedometers, etc., by determining and providing athletic performance feedback utilizing time-

stamped waypoints, providing comparison at a remote computer with data of other athletes, or

providing athletic performance feedback over a headset. The claimed inventions provide a

device which continuously and consistently provides accurate, athletic performance data to an




                                                22
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 23 of 61



athlete and can make real-time recommendations to the athlete on how his or her performance

targets can be achieved. The claimed inventions provide a device that can communicate with an

athlete through audio signals, thus improving safety by reducing visual distractions and allowing

the device to provide athletic performance feedback and entertainment to the athlete while

exercising. The claimed inventions provide a device that can store performance data, send

performance data for storage in a personal computer, and transmit data to a website, where such

data can be analyzed and compared to data collected from other athletes.

   66. The claimed inventions provide computer and network efficiently at least because they

allow athletic performance devices to calculate athletic performance feedback from time-

stamped waypoints, providing improved and verifiable data capture, analysis, and sharing

functionality without the need to include expensive and battery consuming processors and other

components. The claimed inventions improve computer efficiency by allowing for audible

communication of athletic performance feedback instead of relying exclusively on visual

information transmitted via a screen. The inventor did more than simply apply current

technology to an existing problem. The invention, as embodied in at least claim 23, was a

significant advancement in athletic performance feedback devices, as well as data analysis and

sharing technology utilizing such data.

   67. These noted improvements over the prior art represent meaningful limitations and/or

inventive concepts based upon the state of the art over twenty years ago. Further, including in

view of these specific improvements, the inventions claimed in the ’007 patent, when viewed as

a whole, are not routine, well-understood, conventional, generic, existing, commonly used, well-

known, previously known, or typical over twenty years ago, including because until the




                                               23
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 24 of 61



inventions of the claims of the ’007 patent, the claimed inventions were not existing or even

considered in the field.

   68. The ’007 patent, and claim 23 in particular, comprises a non-conventional and non-

generic arrangement of components that is a technical improvement to the capture, storage and

analysis of athletic performance data including data collected from multiple athletes, including

those improvements noted above.

   69. The inventions claimed in the ’007 patent are necessarily rooted in computer technology,

i.e., athletic performance feedback determined and provided utilizing time-stamped waypoints,

and comprise technological improvements over prior technologies in order to provide new

functionality and overcome inefficiencies, including those noted above. The claimed solutions

amount to an inventive concept for particular problems and inefficiencies noted above.

   70. Fitbit has had actual knowledge of the ’007 patent at least by approximately October 10,

2016 by virtue of communications from Philips providing notice of the patent and detailing

Fitbit’s infringement.

   71. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

willful and deliberate, as Fitbit became aware of its infringement at least by approximately

October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

   72. Fitbit’s conduct in infringing the ’007 patent renders this case exceptional within the

meaning of 35 U.S.C. § 285.




                                                24
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 25 of 61



                                              COUNT II

                          INFRINGEMENT OF U.S. PATENT NO. 7,088,233

    73. The allegations of each of the foregoing paragraphs are incorporated by reference as if

fully set forth herein.

    74. The ’233 patent is valid and enforceable.

    75. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

claim 9 of the ’233 patent by making, using, offering to sell, selling, and/or importing the

Accused Products that practice the claimed inventions in the ’233 patent, either literally or under

the doctrine of equivalents, individually and/or jointly with their customers and subscribers

employing their products and apps including by way of example, the Surge, Charge, Flex, Ionic,

Versa, Alta, Inspire and Blaze fitness tracker devices used in combination with Fitbit apps

running on smartphones or other devices.

    76. The Accused Products including access to the Fitbit account and operational apps and

related programs are provided under the direction and control of Fitbit. Fitbit establishes the

procedures and timing to operate the Accused Products with the Fitbit account including receipt

of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

subscribers who download and activate the required software and apps to a smartphone or other

wireless device.

    77. The Accused Products infringe one or more claims of the ’233 patent. For example,

claim 9 of the ’233 patent is directed to a bi-directional wireless communication system that

includes a first personal device and a second device communicating with the first device. The

system includes at least one detector input, the detector sensing body or physiological

parameters, including parameters selected from a group consisting of temperature, motion,




                                                 25
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 26 of 61



respiration, blood oxygen content, and electroencephalogram. A security mechanism governs

information transmitted between the first personal device and the second device. Fitbit

individually and jointly infringes claim 9 with the Accused Products including wearable fitness

tracking devices (e.g., first personal device) that practice the claimed invention, without

limitation, by including a security mechanism governing information transmitted between the

tracking device and a Fitbit app running on a smartphone or other device (e.g., second device).

As for example explained by Fitbit, its Fitbit app runs on the smartphone or other device:




Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

Fitbit maintains direction and control of the Fitbit account and the Fitbit app determining practice

of the claims by the Accused Products. As an example, Fitbit states that:




Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

Through such accounts, apps, and other software and hardware directed and controlled by Fitbit,

Fitbit conditions participation in the activities and receipts of benefits based on performance and

practice of the claims, and Fitbit establishes the manner and timing of that performance and


                                                 26
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 27 of 61



practice. The Accused Products include a detector input and one or more detectors for sensing

physiological parameters such as heartrate as, for example, explained by Fitbit:




Source: https://help.Fitbit.com/articles/en_US/Help_article/1565/?l=en_US&fs=Search&pn=1.

In addition, the Accused Products include a security mechanism governing information

transmitted between the tracking devices and the Fitbit app running on a smartphone. In one

instance, for example, Fitbit instructs that:




Source:

https://help.fitbit.com/articles/en_US/Help_article/1758/?q=security&l=en_US&fs=Search&pn=

1. Additional devices (e.g., phones and tablets) can be paired with a Fitbit tracking device, but

will only receive access to transmitted data by logging into the Fitbit app (providing security

keys) and selecting the proper access options. When operated under the direction and control of

Fitbit, the Accused Products and apps running online on mobile devices include a first personal

device comprising a processor, a memory, a power supply, at least one detector input that

includes a detector for sensing body or physiological parameters and a short range bi-directional



                                                27
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 28 of 61



wireless communication module (e.g., the Accused Products include a detector for detecting at

least motion and heartrate and communicating wirelessly with the Fitbit app on a smartphone), a

second device communicating with the first device, the second device having a short-range bi-

directional wireless communications module compatible with the short-range bi-directional

wireless communications module of the first device (e.g., the Fitbit app communicates wirelessly

with the Accused Products), and a security mechanism governing information transmitted

between the first personal device and the second personal device (e.g., Fitbit security mechanism

governs transfer of information). Thus, this hardware and the accompanying apps and other

software practice each and every element and directly and jointly infringe at least claim 9 of the

’233 patent, literally and/or under the doctrine of equivalents.

   78. Fitbit has indirectly infringed and continues to indirectly infringe at least claim 9 of the

’233 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by actively

inducing its customers to sell, offer to sell, and/or use the Accused Products to directly and

jointly infringe one or more claims of the ’233 patent. This includes Fitbit taking active steps to

encourage and facilitate others’ direct and joint infringement of the ’233 patent with knowledge

of or willful blindness to that infringement. The affirmative acts include, without limitation,

advertising, marketing, promoting, offering for sale and/or selling the above-identified devices,

with software that includes infringing functionality, to consumers, customers, distributors,

partners, resellers, and/or end users. Fitbit further provides instructions, user manuals,

advertising and/or marketing materials that facilitate, direct, or encourage the direct and joint

infringement of one or more claims of the ’233 patent by end users with knowledge thereof.

   79. Fitbit has contributed to the infringement of, and continues to contribute to the

infringement of, at least claim 9 of the ’233 patent under 35 U.S.C. § 271, either literally and/or




                                                 28
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 29 of 61



under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

United States the Accused Products, including those that include at least one detector input and a

detector for sensing body or physiological parameters, including heartrate and/or motion, and a

security mechanism governing information transmitted between the tracking devices and the

Fitbit app running on a smartphone. The hardware and software used to detect body or

physiological parameters and a security mechanism governing information transmitted between

the tracking devices and the Fitbit app running on a smartphone constitute a material part of the

invention, are known by Fitbit to be especially made or adapted for use in infringing the ’233

patent, and are not a staple article or commodity of commerce that is suitable for substantial non-

infringing use.

 80.   The claims of the ’233 patent, when viewed as a whole, including as an ordered

combination, address difficult technical challenges in the field of personal and health

communication systems and methods. The claims of the ‘233 patent were not well known,

routine, or conventional at the time of the invention, nearly twenty years ago, and represent

specific improvements over the prior art and prior existing systems and methods.

   81. At the time the inventions claimed in the ’233 patent were conceived, it was nearly

impossible to obtain real-time health information from health monitoring devices in relation to

individuals outside of a hospital or other clinical setting. Devices that could monitor individual

or combinations of bodily functions were known and included heart rate monitors, respiration

monitors, body chemistry, and muscular/skeletal action, etc. See Ex. B, col. 1, ll. 62 to col. 2, ll.

5. However, such devices were limited because they were not friendly to mobile users,

interoperable with wireless devices, and unsecure in their transmission of information. It was not




                                                 29
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 30 of 61



possible for the individual or others to securely access health information from the devices for

remote monitoring, diagnosis or intervention. Id. col. 2, ll. 12-22.

   82. As such, as of the priority date of the ’233 patent, bi-directional wireless communication

systems were not available for interconnecting a personal device, having a detector input, and

communicating with another device, where a security mechanism governed information

transmitted between the devices to securely transmit body or physiologic parameters for

monitoring and/or analysis. Id. col. 1, ll. 59-62.

   83. The ‘233 patent describing an improved personal medical device communication system

was issued on August 8, 2006 by the U.S. Patent and Trademark Office based on an earlier

priority application filed on October 23, 1998. The U.S. Patent Office carefully examined the

claims that ultimately issued as the ‘233 patent. Consistent with 35 U.S.C. §282 and the

limitations of the claims of the ‘233 patent, a person having ordinary skill in the art would

understand that each claim of the ‘233 patent (independent or dependent) relates to a separate

invention distinct from other claims as for example with dependent claim 9, which is distinct

from dependent claim 8, which is distinct from dependent claim 7, which is distinct from

independent claim 1.

   84. The U.S. Patent Office considered the claims of the ‘233 patent against the background of

prior technology to determine if the claims of the ‘233 patent identified a patentable advance

over prior art systems before issuing the patent. Among other things, the U.S. Patent Office

searched multiple sets of prior art in classifications 340/539.1, 539.11, 539.12, 539.13, 506, 511,

517, 524, 533, 537, 3.1, 825.36, 825.49. As an example, classification 340/539.11 included all

patents related to communications monitoring in addition to control (e.g., supervisory). The face

of the ‘233 patent identifies over 90 different patents and publications from the classifications




                                                 30
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 31 of 61



and other prior art considered in allowing the various claims of the ‘233 patent, including for

example U.S. Patent 5,812,536 entitled “Secure Accounting System Employing RF

Communications For Enhanced Security And Functionality” and Ericsson Microelectronics

“Technology Solutions for Bluetooth.”

   85. There were multiple problems faced by the inventor of the ’233 patent in establishing an

improved personal physiological system that is friendly to a mobile user, that is easy to install,

that is inexpensive, and that provides substantial interoperability between wireless technologies,

communication network providers and other widely used medical and public systems. For

example, devices prior to the inventions claimed in the ‘233 patent did not provide sufficient

protection and governing of personal information transmission for physiological data of

individuals over communication systems while permitting access to such information to

authorized individuals, such as on other devices and over the internet to remote locations. The

inventions of the ‘233 patent solved the problems of the prior art by establishing a distributed

personal health communication system including a security mechanism governing information

transmitted between a personal device with at least one detector input receiving personal

physiological information and a second device having a bi-directional wireless communications

module. In some distinct inventions, the personal device includes a short range bi-directional

wireless communications module and at least one detector input which may receive personal

health information such as heart function. A second device, which also includes a short range bi-

directional wireless communications module, may receive the personal health information

depending, not on the underlying communication link, but on a security mechanism governing

information transmitted between the personal device and the second device. Until the patented

inventions, such personal medical communication systems were unavailable.




                                                 31
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 32 of 61



   86. As would be appreciated by a person having ordinary skill in the art, the separate

inventions of the ‘233 patent also pertain to a detector provided as part of the system that is

connected to the detector input where the detector senses a body or physiological parameter

selected from a group that includes motion and blood oxygen content. Therefore, a person

having ordinary skill in the art would recognize that the inventions claimed in the ‘233 patent are

not generically directed to the idea of secure data transfer between devices, but rather that the

claims of the ‘233 patent would be understood by a person having ordinary skill in the art to

recite concrete advancements in technology pertaining to a specific improved personal medical

communications system having a personal device with at least one detector input and a bi-

directional wireless communication module, a second device also with a bi-directional wireless

communication module, and a security mechanism which governs the transmission of

information to and from a first personal device.

   87. Wireless devices prior to the inventions claim in the ‘233 patent only included the

Bluetooth standard of the time for wireless transport of data at 2.4 GHz between cellular phones,

notebook PCs, and other handheld or portable electronic gear. See col. 4, ll. 45-65; col. 13, ll.

40-55. Such devices were not designed to be included in personal medical communication

systems, they did not include as provided in claim 9 a detector that senses body or physiological

parameters such as motion, blood oxygen content, heart function, etc. where the detector is

connected to the detector input and a bi-directional wireless communications module that can

connect to a second device. Such devices also were not designed to be included in systems

where a security mechanism governs information transmitted between the personal device and

the second device. Therefore, a person having ordinary skill in the art would understand that the

‘233 patent and its claims represent concrete and technological improvements to personal




                                                   32
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 33 of 61



medical communication systems. These improvements include a distributed system including a

detector of personal medical information connected to the input of a personal device having a bi-

directional wireless communications module and a security mechanism governing information

transmission between the personal device and a second device. The advancements established an

improved system overcoming the problems of prior systems.

   88. A person having ordinary skill in the art would understand that the separate claims of the

‘233 patent did not and do not pre-empt any field, but are improvements to personal medical

device communication systems. A person having ordinary skill in the art would understand that

the claims of the ‘233 patent do not relate to implementation of a business method on a general

purpose computer, but are improvements in personal medical information communication

systems. For example, the ‘233 patent explains that, before the invention, communications

between cellular phones, notebook PCs, and other handheld or portable electronic gear could be

established in various manners including Bluetooth. Therefore, the ‘233 patent recognizes that

health data communication can be accomplished without the use of the claimed advancement to

health data communication technology

   89. The claims of the ’233 patent are directed to specific improvements in computer and

networking capabilities and functionality. Among other things, the claimed inventions improve

functionality of monitoring devices by enabling remote monitoring of vital signs or other

physiological parameters. The claimed inventions provide a monitoring device which monitors

body or physiological parameters such as temperature, motion, respiration, blood oxygen

contents, and electroencephalogram, and allows for a security mechanism governing information

transmitted between monitoring device and another network enabled device facilitating the

secure transmission of information concerning those body or physiological parameters. The




                                               33
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 34 of 61



claimed invention allows for the continuous and secure monitoring and transmission of health

information from a monitoring device to a second device such as a mobile phone.

   90. The claimed inventions also provide computer and network efficiently at least because

they allow monitoring devices to easily and securely transfer information to a second device.

The inventor did more than simply apply current technology to an existing problem. The

invention, as embodied in at least claim 9, was a significant advancement in the utility of

monitoring devices, as well as in technology related to the security of physiological information

for remote diagnosis or other analysis.

   91. These noted improvements over the prior art represent meaningful limitations and/or

inventive concepts based upon the state of the art approximately twenty years ago. Further,

including in view of these specific improvements, the inventions claimed in the ’233 patent,

when viewed as a whole, are not routine, well-understood, conventional, generic, existing,

commonly used, well-known, previously known, or typical over twenty years ago, including

because until the inventions of the claims of the ’233 patent, the claimed inventions were not

existing or even considered in the field.

   92. The ’233 patent, and claim 9 in particular, comprises a non-conventional and non-generic

arrangement of components that is a technical improvement to the capture, secure transmission,

storage, and analysis of physiological data, including data collected from an individual and

provided to one or more others, including those improvements noted above.

   93. The inventions claimed in the ’233 patent are necessarily rooted in computer technology,

i.e. transfer of information from a monitoring device, and comprise technological improvements

over prior technologies in order to provide new functionality and overcome inefficiencies,




                                                34
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 35 of 61



including those noted above. The claimed solutions amount to an inventive concept for

particular problems and inefficiencies noted above.

    94. Fitbit has had actual knowledge of the ’233 patent at least by approximately October 10,

2016, by virtue of communications from Philips providing notice of the patent and Fitbit’s

infringement.

    95. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

willful and deliberate, as Fitbit became aware of its infringement at least by approximately

October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

    96. Fitbit’s conduct in infringing the ’233 patent renders this case exceptional within the

meaning of 35 U.S.C. § 285.

                                              COUNT III

                          INFRINGEMENT OF U.S. PATENT NO. 8,277,377

    97. The allegations of each of the foregoing paragraphs are incorporated by reference as if

fully set forth herein.

    98. The ’377 patent is valid and enforceable.

    99. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

claim 6 of the ’377 patent by making, using, offering to sell, selling, and/or importing the

Accused Products that practice the claimed inventions in the ’377 patent, either literally or under

the doctrine of equivalents, either individually and/or jointly with their customers and

subscribers employing their online products and apps including by way of example, the Surge,

Charge, Flex, Ionic, Versa, Alta, Inspire and Blaze fitness tracker devices used in combination

with Fitbit apps running on smartphones or other devices.




                                                 35
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 36 of 61



   100.        The Accused Products including access to the Fitbit account and operational apps

and related programs are provided under the direction and control of Fitbit. Fitbit establishes the

procedures and timing to operate the Accused Products with the Fitbit account including receipt

of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

subscribers that download and activate the required software and apps on to a smartphone or

other wireless device.

   101.        The Accused Products infringe one or more claims of the ’377 patent. For

example, claim 6 of the ’377 patent is directed to performance of an interactive method of

exercise monitoring. The method generally includes the steps of downloading an application to a

web-enabled wireless phone directly from a remote server over the internet, coupling the web-

enabled wireless phone to a device which provides exercise-related information, rendering a user

interface, using the application, receiving data indicating a physiological status, using the

application, receiving data indicating an amount of exercise performed, wherein the data

indicating a physiologic status of a subject is received from the device at least partially while the

subject is exercising, sending the exercise-related information to an internet server, and then

receiving a calculated response from the server, the response associated with a calculation

performed by the server based on the exercise-related information, the web-enabled wireless

phone receives exercise–related information over a transmission medium including a wireless

connection of radio frequency communication protocol with a short-range wireless transmission

scheme in the band of 2400-2480 MHz. The Accused Products include wearable fitness tracking

devices that, when used with the accompanying Fitbit application, server and other software,

practice the claimed invention, without limitation, by receiving exercise related information to

the user’s smartphone from the Accused Products while the user is exercising that includes data




                                                 36
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 37 of 61



such as pace and distance traveled, calculating a response, such as based on daily activity,

exercise goals or other parameters, and displaying that response on a smartphone using the

application. As for example explained by Fitbit, its Fitbit app runs on the smartphone or other

device after being downloaded:




Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

Fitbit also provides that:




Source: https://help.Fitbit.com/articles/en_US/Help_article/1955. In other examples, Fitbit

explains that the user interface may be utilized to change the calculations:




                                                37
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 38 of 61




Source: https://help.fitbit.com/articles/en_US/Help_article/1955#set_or_change.

In another aspect, Fitbit provides the following:




Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. Fitbit generally explains the

calculation of a cardio fitness score:




                                                38
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 39 of 61




Source: https://help.fitbit.com/articles/en_US/Help_article/2096?l=en_US&fs=Search&pn=1.

Under the direction and control of Fitbit, the use of the Fitbit app combined with a user’s

smartphone, an accompanying Fitbit activity tracker, including other software and Fitbit servers,

practices the steps of downloading an application to a web-enabled wireless phone directly from

a remote server over the internet (e.g., the Fitbit server loaded with the Fitbit app controlled by

Fitbit), coupling the web-enabled wireless phone to a device which provides exercise-related

information (e.g., the Accused Products couple to a smartphone), rendering a user interface on

the web-enabled wireless phone (e.g., the Fitbit app includes a user interface for presentation),

using the application, receiving data indicating a physiologic status of a subject (e.g., the Fitbit

app receives physiological status such as heartrate and other data), using the application,

receiving data indicating an amount of exercise performed by the subject (e.g., the Fitbit app

receives data on amount of exercise of the subject), wherein at least one of the data indicating a

physiologic status of a subject or the data indicating an amount of exercise performed by the

subject is received from the device which provides exercise-related information, and wherein the

data indicating a physiologic status of a subject is received at least partially while the subject is

exercising (e.g., the Accused Products includes a wearable device providing heartrate and other

exercise information to a smartphone during exercise), sending the exercise-related information

to an internet server via a wireless network (e.g., the Fitbit app and Accused Products

communicate to the Fitbit server), receiving a calculated response from the server the response




                                                  39
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 40 of 61



associated with a calculation performed by the server based on the exercise-related information

(e.g., the Fitbit server performs calculations such as cardio fitness score based on the exercise-

related information and sends it to the Accused Products including the Fitbit app on a

smartphone), using the application, displaying the response (e.g., the response may be viewed on

the Accused Products including the user interface of the Fitbit app). Further, the web-enabled

wireless phone receives exercise-related information over a transmission medium, the

transmission medium including a wired connection or a wireless connection (e.g., the

transmission of data from the Accused Products to the Fitbit app is done wirelessly), and wherein

the wireless connection includes an infrared connection of a radio frequency communication

protocol including a short-range wireless transmission scheme (e.g., the Accused Products

transmit using Bluetooth), and wherein the short-range wireless transmission scheme includes

IEEE802.11 protocol or short-wavelength radio transmission in the ISM band of 2400-2480

(e.g., the Accused Products transmit using Bluetooth). Thus, this hardware and the

accompanying Fitbit apps and software practice each and every element and directly and jointly

infringe at least claim 6 of the ’377 patent, literally and/or under the doctrine of equivalents.

   102.        Fitbit has indirectly infringed and continues to indirectly infringe at least claim 6

of the ’377 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by

actively inducing its customers to sell, offer to sell, and/or use the Accused Products to directly

and jointly infringe one or more claims of the ’377 patent. This includes Fitbit taking active

steps to encourage and facilitate others’ direct and joint infringement of the ’377 patent with

knowledge or willful blindness to that infringement. The affirmative acts include, without

limitation, advertising, marketing, promoting, offering for sale and/or selling the above-identified

devices, with software that includes infringing functionality, to consumers, customers,




                                                  40
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 41 of 61



distributors, partners, resellers, and/or end users. Fitbit further provides instructions, user

manuals, advertising and/or marketing materials that facilitate, direct, or encourage the direct and

joint infringement of one or more claims of the ’377 patent by others with knowledge thereof.

  103. Fitbit has contributed to the infringement of, and continues to contribute to the

infringement of, at least claim 6 of the ’377 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

United States the Accused Products that, when used with the accompanying Fitbit application,

software and server, enable the user’s smartphone to download an application to a web-enabled

wireless phone directly from a remote server over the internet, couple the web-enabled wireless

phone to a device which provides exercise-related information, receive exercise related

information from the user, calculate a response, and display that response on a smartphone using

the application. The hardware and software used to receive exercise-related information,

calculate the response, and display that response constitutes a material part of the invention, is

known by Fitbit to be especially made or adapted for use in infringing the ’377 patent, and is not

a staple article or commodity of commerce that is suitable for substantial non-infringing use.

  104. The claims of the ’377 patent, when viewed as a whole, including as an ordered

combination, address difficult technical challenges in health monitoring of persons utilizing

computer and networking capabilities and functionality. The claimed inventions were not well

known, routine, or conventional at the time of the invention, nearly twenty years ago, and

represent specific improvements over the prior art and prior existing systems and methods.

  105. At the time the inventions claimed in the ’377 patent were conceived, systems for

monitoring personal health were expensive and inefficient. Prior to the ’377 patent, medical or

health information could be stored on computer media such as a compact disk and could thereby




                                                  41
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 42 of 61



be accessed on a home computer system. Ex. C, col. 1, ll. 54-56. However, this passive

approach to the communication of health or medical information was difficult to set up for many

individuals, it was expensive, and its interactivity was limited to the information stored on the

computer media. Id. col. 1, ll. 55-67. Later systems were based on video game consoles or

multimedia players using a conventional television screen, but these devices were limited in their

portability and interactivity. Id. col. 2, ll. 8-14. Attempts were made to address these

deficiencies, but those systems required specialized connections with the health monitoring

system, and they required significant modification to the hardware. Id. col. 2, ll. 27-40. Prior art

systems lacked full back-end server functionality in which to provide a wide range of interactive

communication. Id. col. 2, ll. 41-45.

   106. As such, as of the priority date of the ’377 patent, there was no full feature, real-time

health monitoring system that could connect wirelessly to a back-end server application via the

internet. Id. col. 2, ll. 55-58. There did not exist a system for allowing wireless access to and

from multiple health-related devices, while maintaining the capability to connect to other devices

in the future. Id. col. 2, ll. 60-63.

   107. The ‘377 patent describing the improved apparatus for monitoring exercise with wireless

internet connectivity was issued on October 2, 2012 by the U.S. Patent and Trademark Office

based on earlier priority applications filed at least as early as December 17, 1999. The U.S.

Patent Office carefully examined the claims that ultimately issued as the ‘377 patent. Consistent

with 35 U.S.C. §282 and the limitations of the claims of the ‘377 patent, a person having

ordinary skill in the art would understand that each claim of the ‘377 patent (independent or

dependent) relates to a separate invention distinct from other claims as for example with




                                                 42
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 43 of 61



dependent claim 6, which is distinct from dependent claim 5, which is distinct from dependent

claim 4, which is distinct from independent claim 1.

  108. The U.S. Patent Office considered the claims of the ‘377 patent against the background of

prior technology to determine if the claims of the ‘377 patent identified a patentable advance

over prior art systems before issuing the patent. Among other things, the U.S. Patent Office

conducted searches at least five times in May 2009, August 2010, March 2011, and August 2011

including patents in classifications 600/300, 301 and 428/8. As an example, classification

600/301 included all patents related to diagnostic testing via monitoring a plurality of

physiological data, e.g., pulse and blood pressure. The face of the ‘377 patent identifies over 120

different patents and publications from the classifications and other prior art considered in

allowing the various claims of the ‘377 patent including for example U.S. Patent 5,441,047 to

David et al. entitled “Ambulatory Patient Health Monitoring Techniques Utilizing Interactive

Visual Communication.”

  109. There were multiple problems faced by the inventor of the ’377 patent in establishing an

improved apparatus for monitoring exercise with wireless internet connectivity. For example,

devices prior to the inventions claimed in the ‘377 patent were either limited to a single location

or, if portable, were extremely limited in their functionality due to constraints of wireless devices

related to computing capacity, processing power, and the user interface. See. Col. 4, ll. 8-27.

The inventions of the ‘377 patent solved the problems of the prior art by providing an apparatus

for monitoring exercise with wireless internet connectivity including among other things

downloading an application to a web-enabled wireless phone, using the application to receive

data indicating a physiological status of an individual, sending the exercise-related information

to an internet server, and receiving a calculated response from the server where the response is




                                                 43
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 44 of 61



associated with a calculation performed by the server based on the exercise-related information.

In some distinct inventions, the apparatus includes a wireless phone that receives exercise-related

information over a transmission medium including a wireless connection. In other distinct

inventions, the wireless phone includes a radio frequency communication protocol including a

short-range wireless transmission scheme. In other distinct inventions, the transmission scheme

of the wireless phone includes IEEE 802.11 protocol or short-wavelength radio transmission in

the ISM band of 2400-2480 MHz. Until the patented inventions, such apparatuses for monitoring

exercise with wireless internet connectivity were unavailable.

  110. Therefore, a person having ordinary skill in the art would recognize that the inventions

claimed in the ‘377 patent are not generically directed to the idea of collecting and analyzing

exercise data, and presenting the data to a user, but rather the claims of the ‘377 patent would be

understood by a person having ordinary skill in the art to recite concrete advancements in the

technology pertaining to a specific apparatus for monitoring exercise with wireless internet

connectivity that operates by downloading an application to a web-enabled wireless phone,

coupling the phone to a device which provides exercise-related information, using the

application to receive data indicating a physiologic status and data indicating an amount of

exercise performed, sending the exercise related information to an internet server via a wireless

link and receiving a calculated response form the server, where the application displays the

response, among other things.

  111. Prior to the inventions claimed in the ‘377 patent, health data could be collected,

analyzed, and stored using local storage such as a CD-ROM accessible on a home computer

system, using a multimedia player, using telemetry systems that allowed for wireless

communication between a health measuring unit and a remote monitoring system and using




                                                44
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 45 of 61



cellular telephones. Col. 1, l. 40 – col. 2, l. 28. However, prior systems did not include the

inventions claimed in the ‘377 patent as generally explained in a communication from the

applicant to the Patent Office dated March 12, 2012:

       The Applicant concurs that nowadays mobile phones are being used for many
       tasks previously requiring a personal computer. However, this was clearly not the
       case at the time the invention was made twelve years ago. Rather, the use of a
       web-enabled wireless phone to replace the personal computer and standard
       telephone modem, or a conventional telemetry system of the time, was a product
       innovation and by no means obvious to a person having ordinary skill in the art--
       as previously discussed in response to prior rejections, e.g. those under the Root
       reference.

       In particular, the relatively small amount of memory and processing capability
       provided on a wireless phone in the 1990s, as compared to the present time,
       severely limited the functionality of applications running on the wireless phone,
       especially in terms of computing capacity, processing power, and user interface.
       In the current claimed systems, e.g., the application program downloaded from a
       server is thus designed to suit the constraints of the small display screens of a
       mobile phone. An illustration of the display screen of an extant web-enabled
       wireless phone at the time of the invention is provided in the Appellant’s
       provisional filing, which is included by way of reference. By providing
       significant application functionality on the server, less memory and processing
       capabilities become necessary on the wireless phone; thus freeing memory and
       processing power for an interactive user interface and for receiving the exercise
       related data. The external application running on the internet server and external
       data storage were other examples of way employed to overcome the computing
       limitations of a mobile phone.

  112. The inventor solved the problems of the prior art using a system in which a wireless web

device runs an application that functions to receive data indicating the physiologic status of a

subject and data indicating an amount of exercise performed. The wireless web device

communicates wirelessly with a computer server, and the server calculates a response associated

with a calculation performed based on exercise related information, and that response is

displayed to the user via the application. Therefore, a person having ordinary skill in the art

would understand that the distributed system claimed in the ‘377 patent represents a concrete

solution to the problems of the prior art. The claimed improvements allowed for the efficient



                                                 45
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 46 of 61



processing of exercise related information and data indicating physiologic status by the server in

real time, thereby overcoming the limitations resulting from reliance on local processing

capabilities. They also eliminated the location-based restraints of prior art systems by arranging

the data processing components such that the data analysis is offloaded to a server that is in

wireless communication with a wireless web device.

  113. A person of ordinary skill in the art would understand that the separate claims of the ‘377

patent did not and do not pre-empt any field, but are improvements to apparatuses for monitoring

exercise with wireless internet connectivity. A person having ordinary skill in the art would

understand that the claims of the ‘377 patent do not relate to implementation of a business

method on a general purpose computer, but are improvements in apparatuses for monitoring

exercise with wireless internet connectivity. For example, the ‘377 patent explains, before the

invention, health data could be collected, analyzed, and stored using local storage such as a CD-

ROM accessible on a home computer system using a multimedia player, using telemetry systems

that allowed for wireless communication between a health measuring unit and a remote

monitoring system and using cellular telephones. Col. 1, l. 40 – col. 2, l. 28. Therefore, the ’377

patent recognizes that apparatuses handling exercise data can be accomplished without use of the

claimed technology.

  114. The claims of the ’377 patent – and, in particular, claim 6 – are directed to specific

improvements in health monitoring of persons utilizing computer and networking capabilities

and functionality. Among other things, the claimed inventions provide for downloading an

application from a remote server to a wireless device to improve functionality of health

monitoring devices by enabling coupling to monitoring of data indicating the physiologic status

of a subject and/or exercise-related information, and allowing for the calculation of responses to




                                                46
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 47 of 61



that information from the server. The claimed inventions provide a device which continuously

and accurately monitors the physiologic status of a subject while the subject is exercising. The

claimed inventions provide a device which allows exercise-related information that is collected

to be analyzed and for a calculated response to be received based on the exercise related

information. The claimed inventions provide a system that can perform real-time health-

monitoring functions and wirelessly communicate exercise-related information and responses

associated with calculations performed based on that information to a mobile phone.

  115. The claimed inventions provide network efficiently at least because they allow the

downloading of applications in connection with health monitoring devices to perform improved

data capture, sharing, and analysis functions without the need for complex connections or

expensive additional components. The inventor did more than simply apply current technology

to an existing problem. The invention, as embodied in at least claim 6, was a significant

advancement in the performance of health monitoring devices, the downloading of applications,

as well as data analysis and sharing technology using full back-end server functionality.

  116. These noted improvements over the prior art represent meaningful limitations and/or

inventive concepts based upon the state of the art nearly twenty years ago. Further, including in

view of these specific improvements, the inventions claimed in the ’377 patent, when viewed as

a whole, are not routine, well-understood, conventional, generic, existing, commonly used, well-

known, previously known, or typical nearly twenty years ago, including because until the

inventions of the claims of the ’377 patent, the claimed inventions were not existing or even

considered in the field.




                                                47
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 48 of 61



   117. The ’377 patent, and claim 6 in particular, comprises a non-conventional and non-generic

arrangement of components that is a technical improvement to the capture and analysis of

physiologic status and exercise related information, including those improvements noted above.

   118. The inventions claimed in the ’377 patent are necessarily rooted in computer technology,

i.e. the monitoring and analysis of physiologic status and exercise-related information and the

wireless transmission of that information to a mobile phone, and comprise technological

improvements over prior technologies in order to provide new functionality and overcome

inefficiencies, including those noted above. The claimed solutions amount to an inventive

concept for particular problems and inefficiencies noted above.

   119. Fitbit has had actual knowledge of the ’377 patent at least by approximately October 10,

2016, by virtue of communications from Philips providing notice of the patent and detailing

Fitbit’s infringement.

   120. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

willful and deliberate, as Fitbit became aware of its infringement at least by approximately

October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

   121. Fitbit’s conduct in infringing the ’377 patent renders this case exceptional within the

meaning of 35 U.S.C. § 285.

                                             COUNT IV

                          INFRINGEMENT OF U.S. PATENT NO. 6,976,958

   122. The allegations of each of the foregoing paragraphs are incorporated by reference as if

fully set forth herein.

   123. The ’958 patent is valid and enforceable.




                                                 48
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 49 of 61



  124. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at

least claim 17 of the ’958 patent by making, using, offering to sell, selling, and/or

importing the Accused Products that practice the claimed inventions in the ’377 patent,

either literally or under the doctrine of equivalents, either individually and/or jointly with

their customers and subscribers employing their online products and apps including by

way of example the Surge, Charge, Flex, Ionic, Versa, Alta, Inspire and Blaze fitness tracker

devices used in combination with Fitbit apps running on smartphones or software or other

devices used in combination with Fitbit apps running on smartphones or other devices.

  125. Claim 17 of the ’958 patent is generally directed to an internet-enabled wireless web

device connected to a server where the wireless web device is running an application, the

application functioning to accept inputs from a first communications port including a generic

input/output port for receipt of a health parameter from a health monitoring device, the health

parameter corresponding to a patient’s disease state or condition The application also functions

with a second communications port including a wireless link to a network. In the event of an

interruption of the wireless connection between the internet-enabled wireless web device and the

server, the internet-enabled wireless web device is configured to store the health parameter in a

memory or on the removable memory device wherein the internet-enabled wireless device is a

mobile phone. The Accused Products include wearable fitness tracking devices that, when used

with the accompanying Fitbit application, server and other software, practice the claimed

invention, for example without limitation, by storing the health parameter in a memory of a

user’s smartphone in the event of an interruption of the wireless connection between the internet-

enabled wireless web device and the server. As for example explained by Fitbit, the Fitbit app

runs on the smartphone or other device after being downloaded:


                                                49
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 50 of 61




Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

Fitbit also provides real-time data feeds:




Source: https://help.fitbit.com/articles/en_US/Help_article/1960. If the internet connection is

lost between the server and the smartphone during real-time live, or other connections, the data is

preserved on the smartphone and then synced to the server once the connection is reestablished.

Under the direction and control of Fitbit, the use of the Fitbit app combined with a user’s

smartphone, an accompanying Fitbit activity tracker, including other software and Fitbit servers,

practices providing an internet-enabled wireless web device with a removable memory device

(e.g., a smartphone) and running an application (e.g., the Fitbit application), the application

functioning to accept inputs from a first communications port (e.g., Bluetooth) and a second

communications port (e.g., wireless modem), the first communications port including a generic

input/output port and the second communications port including a wireless link to a network

(e.g., to the Fitbit server), the generic input/output port for receipt of a health parameter from a



                                                  50
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 51 of 61



health monitoring device (e.g., heart rate, etc.) or visual data from a digital camera, the health

parameter or visual data corresponding to a patient’s disease state or condition; where in the

event of an interruption of the wireless connection between the internet enabled wireless web

device (e.g., the smartphone) and the server (e.g., the Fitbit server), the internet-enabled wireless

web device is configured to store the health parameter or visual data in a memory or on the

removable memory device (e.g. the heart rate or other data is stored), wherein the internet-

enabled wireless device is selected from the group consisting of an internet-enabled mobile

phone. Thus, this hardware and the accompanying Fitbit apps and software practice each and

every element and directly and jointly infringe at least claim 17 of the ’958 patent, literally

and/or under the doctrine of equivalents.

  126. Fitbit has indirectly infringed and continues to indirectly infringe at least claim 17 of the

’958 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by actively

inducing its customers to sell, offer to sell, and/or use the Accused Products to directly and

jointly infringe one or more claims of the ’958 patent. This includes Fitbit taking active steps to

encourage and facilitate others’ direct and joint infringement of the ’958 patent with knowledge

or willful blindness to that infringement. The affirmative acts include, without limitation,

advertising, marketing, promoting, offering for sale and/or selling the above-identified devices,

with software that includes infringing functionality, to consumers, customers, distributors,

partners, resellers, and/or end users. Fitbit further provides instructions, user manuals,

advertising and/or marketing materials that facilitate, direct, or encourage the direct and joint

infringement of one or more claims of the ’958 patent by others with knowledge thereof.

  127. Fitbit has contributed to the infringement of, and continues to contribute to the

infringement of, at least claim 17 of the ’958 patent under 35 U.S.C. § 271, either literally and/or




                                                 51
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 52 of 61



under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

United States the Accused Products that, when used with the accompanying Fitbit application,

enable an internet-enabled wireless web device connected to a server where the wireless web

device is running an application, the application functioning to accept inputs from a first

communications port including a generic input/output port for receipt of a health parameter from

a health monitoring device, the health parameter corresponding to a patient’s disease state or

condition. The application also functions with a second communications port including a

wireless link to a network. In the event of an interruption of the wireless connection between the

internet-enabled wireless web device and the server, the internet-enabled wireless web device is

configured to store the health parameter in a memory or on the removable memory device

wherein the internet-enabled wireless device is a mobile phone. The hardware and software used

in this manner is known by Fitbit to be especially made or adapted for use in infringing the ’958

patent, and is not a staple article or commodity of commerce that is suitable for substantial non-

infringing use.

  128. The ’958 patent is related to the ’377 patent and paragraphs 104-117 are incorporated

herein concerning the background to the patented technology. The claims of the ’958 patent,

when viewed as a whole, including as an ordered combination, address difficult technical

challenges in health monitoring of persons utilizing computer and networking capabilities and

functionality. The claimed inventions were not well known, routine, or conventional at the time

of the invention, nearly twenty years ago, and represent specific improvements over the prior art

and prior existing systems and methods.

  129. The claims of the ’958 patent – and, in particular claim 17 – are directed to specific

improvements in health monitoring of persons utilizing networking capabilities and




                                                 52
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 53 of 61



functionality. Among other things, the claimed inventions improve functionality of health

monitoring devices by enabling for the preservation and storage of health information in the

event of an interruption of the wireless connection between the internet-enabled wireless web

device and the server. The claimed inventions provide a system which continuously and

accurately monitors the health parameter of a subject without the need for a continuous

connection between internet-enabled wireless web device and the server. The claimed

inventions provide for an application functioning to accept inputs from a health monitoring

device and wirelessly transmit to a server. In the event of an interruption in the wireless

connection between the mobile phone and the server, the internet-enabled wireless web device is

configured to store the health information in a memory.

  130. The ‘958 Patent describing an improved apparatus for health and disease management

combining patient data monitoring with wireless internet connectivity was issued on December

20, 2005 by the U.S. Patent and Trademark Office based on earlier priority applications filed at

least as early as December 15, 2000. The U.S. Patent Office carefully examined the claims that

ultimately issued as the ‘958 patent. Consistent with 35 U.S.C. §282 and the limitations of the

claims of the ‘958 patent, a person having ordinary skill in the art would understand that each

claim of the ‘958 patent (independent and dependent) relates to a separate invention distinct from

other claims as for example with dependent claim 17, which is distinct from independent claim

16.

  131. The U.S. Patent Office considered the claims of the ‘958 patent against the background of

prior technology to determine if the claims of the ‘958 identified a patentable advance over prior

art systems before issuing the patent. Among other things, the U.S. Patent Office searched

multiple sets of prior art in classifications 600/300, 301, 345, 365, 481, 483, 485, 509, 529;




                                                 53
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 54 of 61



607/27, 60, 30-32; 128/903-905, 920; 348/14.01; 725/116, 131; 705/2. As an example,

classification 600/301 included all patents related to diagnostic testing via monitoring a plurality

of physiological data, e.g., pulse and blood pressure. The face of the ‘958 patent identifies over

100 different patents and publications from the classifications and other prior art considered in

allowing the various claims of the ‘958 patent including for example U.S. Patent 6,024,699

entitled “Systems, Methods And Computer Program Products For Monitoring, Diagnosing And

Treating Medical Conditions Of Remotely Located Patients.”

  132. There were multiple problems faced by the inventor of the ’958 patent in establishing an

improved apparatus for health and disease management combining patient data monitoring with

wireless internet connectivity. For example, health monitoring devices prior to the inventions

claimed in the ’958 patent were either limited to a single location or, if portable, were extremely

limited in their functionality due to constraints of wireless devices related to computing capacity,

processing power and user interface. See. Col. 4, ll. 8-27. The inventions of the ‘958 patent

solved the problems of the prior art by providing an internet-enabled wireless web device

running an application functioning to accept inputs of a health parameter from a health

monitoring device relating a health condition, and in the event of an interruption of the wireless

connection between the device and the server, the internet-enabled wireless web device being

configured to store the health parameter in a memory. In some distinct inventions, the internet-

enabled wireless device may be an internet-enabled mobile phone among other devices.

Therefore, a person having ordinary skill in the art would recognize that the inventions claimed

in the ‘958 patent are not generically directed to the idea of collecting and storing health data so

that it is not lost during a wireless connection interruption, but rather the claims of the ‘958

patent would be understood by a person having ordinary skill in the art to recite concrete




                                                  54
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 55 of 61



advancements in the technology pertaining to a specific apparatus for monitoring health data

providing an internet-enabled wireless web device running an application functioning to accept

inputs a health parameter from a health monitoring device, where the health parameter relates to

the disease state or condition, where the internet-enabled wireless web device is configured to

store the health parameter in the event of an interruption of the wireless connection between the

device and the server. As such, the three devices (health monitoring device, internet-enabled

wireless web device, and the server) work together to preserve disease state or condition

information in unstable situations, among other things.

  133. Prior to the inventions claimed in the ‘958 patent, health data could be collected,

analyzed, and stored using local storage such as a CD-ROM accessible on a home computer

system, using a multimedia player, using telemetry systems that allowed for wireless

communication between a health measuring unit and a remote monitoring system and using

cellular telephones. Col. 1, l. 40 – col. 2, l. 28. However, prior systems did not include the

inventions claimed in the ‘958 patent such as using a system in which a wireless web device runs

an application that functions to accept inputs including the receipt of a health parameter from a

health monitoring device. The wireless web device communicates wirelessly with a computer

server, and the health parameter is stored on the wireless web device in the event of an

interruption between the wireless web device and the server. Therefore, a person having

ordinary skill in the art would understand that the ‘958 patent and its claims represent concrete

and technological improvements to an improved apparatus for health and disease management

combining patient data monitoring with wireless internet connectivity. These improvements

include a specific apparatus for monitoring health data providing an internet-enabled wireless

web device running an application functioning to accept inputs a health parameter from a health




                                                55
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 56 of 61



monitoring device, where the health parameter relates to the disease state or condition, where the

internet-enabled wireless web device is configured to store the health parameter in the event of

an interruption of the wireless connection between the device and the server.

  134. A person having ordinary skill in the art would understand that the separate claims of the

‘958 patent did not and do not pre-empt any field, but are specific improvements in health

management combining patient data monitoring with wireless internet connectivity. A person

having ordinary skill in the art would understand that the claims of the ‘958 patent do not relate

to implementation of a business method on a general purpose computer, but are improvements in

health and disease management. For example, the ’958 patent itself explains that, before the

’958 patent, health data could be collected and stored using local storage such as a CD-ROM

accessible on a home computer system, using a multimedia player, using telemetry systems that

allowed for wireless communication between a health measuring unit and a remote monitoring

system and using cellular telephones. Therefore, the ’958 patent itself recognizes that the

collection and storage of health data can be can be accomplished without the new and useful

techniques for storing health data that are claimed in the ’958 patent.

  135. The claimed inventions provide network and communication efficiently at least because

they allow health monitoring devices to perform without the need for a continuous connection

between an internet-enabled wireless web device and a server. The inventor did more than

simply apply current technology to an existing problem. The invention, as embodied in at least

claim 17, was a significant advancement in the performance of health monitoring devices.

  136. These noted improvements over the prior art represent meaningful limitations and/or

inventive concepts based upon the state of the art nearly twenty years ago. Further, including in

view of these specific improvements, the inventions claimed in the ’958 patent, when viewed as




                                                 56
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 57 of 61



a whole, are not routine, well-understood, conventional, generic, existing, commonly used, well-

known, previously known, or typical nearly twenty years ago, including because until the

inventions of the claims of the ’958 patent, the claimed inventions were not existing or even

considered in the field.

  137. The ’958 patent, and claim 17 in particular, comprises a non-conventional and non-

generic arrangement of components that is a technical improvement to the capture and analysis

of health parameters or information corresponding to a patient’s disease state or condition,

including those improvements noted above.

  138. The inventions claimed in the ’958 patent are necessarily rooted in computer technology,

i.e. the monitoring of health parameters or information corresponding to a patient’s disease state

or condition using an internet-enabled wireless web device and a server, and comprise

technological improvements over prior technologies in order to provide new functionality and

overcome inefficiencies, including those noted above. The claimed solutions amount to an

inventive concept for particular problems and inefficiencies noted above.

  139. Fitbit has had actual knowledge of the ’958 patent at least by the filing of this Complaint.

  140. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

willful and deliberate, as Fitbit became aware of its infringement at least by the filing of this

Complaint and prior to that date was at least willfully blind to the patent and infringement.

  141. Fitbit’s conduct in infringing the ’958 patent renders this case exceptional within the

meaning of 35 U.S.C. § 285.




                                                 57
          Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 58 of 61



                                              DAMAGES

  142. Fitbit has refused to compensate Philips North America for Fitbit’s infringement of

Philips North America’s patents. Philips North America is entitled to monetary damages

adequate to compensate Philips North America for Fitbit’s infringement in an amount not less

than a reasonable royalty for the use made of the patented inventions by Fitbit. The precise

amount of damages will be determined through discovery in this litigation and proven at trial.

  143. Relative to products covered by the claims, Philips North America and licensees of the

Patents-in-Suit have marked in compliance with 35 U.S.C. § 287, and relative to licensees,

Philips has taken reasonable steps to ensure compliance with marking. Accordingly, although

Fitbit was notified of the Patents-in-Suit and its infringement on or around October 10, 2016, the

period of recoverable damages is not limited by such actual notice and Philips North America is

entitled to monetary damages beginning six years prior to commencement of this action.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests the Court to enter judgment as follows:

       (a) a judgment that Defendant has directly and jointly infringed, indirectly infringed,

induced others to infringe and/or contributed to others’ infringement of one or more claims of

each of the Patents-in-Suit;

       (b) a permanent injunction under 35 U.S.C. § 283, enjoining Defendant and its officers,

directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

customers, and all others acting in concert or participation with them, from further acts of direct

and joint infringement, inducing infringement, and/or contributing to infringement of the

Patents-in-Suit;




                                                  58
            Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 59 of 61



          (c) a judgment against Defendant for money damages sustained as a result of Defendant’s

infringement of the Patents-in-Suit in an amount to be determined at trial provided under 35

U.S.C. § 284, including enhanced damages due to, for example, Defendant’s willful infringement

of the Patents-in-Suit and its intentional and willful blindness;

          (d) an accounting for infringing sales not presented at trial and an award by the Court of

additional damages for any such infringing sales;

          (e) an award of pre-judgment and post-judgment interest on the damages caused by

Defendant’s infringing activities and other conduct complained of herein;

          (f) a finding that this case is an exceptional case under 35 U.S.C. § 285;

          (g) an award of reasonable attorneys’ fees and costs incurred in connection with this

action;

          (h) a compulsory future royalty;

          (i) any and all other relief as the Court finds just and proper.

                                      DEMAND FOR JURY TRIAL

   Plaintiff hereby respectfully requests trial by jury under Rule 38 of the Federal Rules of Civil

Procedure on all issues in this action so triable.



Dated: November 27, 2019                                  Respectfully Submitted,



                                                          /s/ Lucas I. Silva
                                                          Lucas I. Silva (BBO 673,935)
                                                          FOLEY & LARDNER LLP
                                                          111 Huntington Avenue
                                                          Suite 2500
                                                          Boston, MA 02199-7610
                                                          Phone: (617) 342-4000
                                                          Fax: (617) 342-4001



                                                     59
Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 60 of 61



                                   lsilva@foley.com

                                   Eley O. Thompson (pro hac vice)
                                   FOLEY & LARDNER LLP
                                   321 N. Clark Street
                                   Suite 2800
                                   Chicago, IL 60654-5313
                                   Phone: (312) 832-4359
                                   Fax: (312) 832-4700
                                   ethompson@foley.com


                                   Counsel for Plaintiff
                                   Philips North America LLC




                              60
         Case 1:19-cv-11586-IT Document 25 Filed 11/27/19 Page 61 of 61



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 27, 2019 a copy of the foregoing
document was filed with the Court through the ECF system and that a copy will be electronically
served on registered participants as identified on the Notice of Electronic Filing.



                                            By:           /s/ Lucas I. Silva




                                              61
